Title: To James Madison from Elias Vanderhorst, 7 August 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Augt. 7h. 1802
					
					On the other side is a Copy of my last respects to you of the 24h. Ulto. since which period I 

have not had the pleasure of hearing from you.
					Warm weather has at length commenced here & the last three or four days have been very fine 

with every appearance of a continuance for some time.  Accts. from the Country respecting the 

approaching Crops are more & more favorable, and should the Season for gathering them prove 

good, there is every reason at present to expect they will be of fine quality as well as plentiful.
					Enclosed are a few of our latest News-Papers & the last London Price-Current, to which 

pleased be referred for what is passing here of a Public nature.  I have the Honor to be with great 

respect Sir, Your most Obed & Most Hle Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
